963 A.2d 839 (2009)
197 N.J. 466
In the Matter of Peter E. MANOLAKIS, an Attorney at Law (Attorney No. XXXXXXXXX).
D-48 September Term 2008
Supreme Court of New Jersey.
January 29, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-300, concluding that PETER E. MANOLAKIS of NEW BRUNSWICK, who was admitted to the bar of this State in 1987, and who has been temporarily suspended from the practice of law since January 13, 2009, should be censured for violating RPC 5.5(a)(unauthorized practice of law), and RPC 8.1(b)(failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that PETER E. MANOLAKIS is hereby censured; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law and continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.